Exhibit 10.37

FIRST AMENDMENT TO LEASE AGREEMENT

THIS AGREEMENT entered into effective as of the 30th day of September, 2006 (the
“Effective Date”), by and between Papetti Holding Company, a New Jersey general
partnership, Jack Bernstein, Sherwood Weiser & Estate of David Levinson
(collectively, the “Landlord”) and Michael Foods, Inc., a corporation organized
under the laws of the State of Minnesota (“Tenant”).

W-I-T-N-E-S-S-E-T-H:

WHEREAS, Landlord and Tenant entered into a lease dated as of February 26, 1997
(the “Lease”) respecting 877-879 North Avenue, Elizabeth, New Jersey – Dry
Storage Area, Processing Areas, and Pallet Room, as described in Exhibit A of
the Lease (the “Premises”);

WHEREAS, Article 35 of the Lease provides that Tenant is granted the right to
extend the term of the Lease for two period(s) of five (5) years each (the
“Option Period(s));

WHEREAS, Tenant exercised the first of the Option Periods;

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, and other considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Annual Rent During First Option Period. The Annual Rent payable by Tenant
pursuant to Article 2 of the Lease during the first Option Period shall be as
set forth below:

Years 11-15, inclusive, of the First Option Period:

Three Hundred Thirty Six Thousand Six Hundred Nineteen and 80/100 Dollars
($336,619.80) payable in equal monthly installments of Twenty Eight Thousand
Fifty One and 65/100 Dollars ($28,051.65) in advance on or before the first day
of each calendar month, which is 135% of the Annual Rent for the 12 months
immediately preceding the commencement of the first option period.

2. Ratification. Except as expressly amended by this Agreement, all other terms
and conditions of the Lease shall remain in full force and effect and Landlord
and Tenant each hereby ratify and confirm the same as of the date hereof.

3. Miscellaneous. Except as expressly modified hereby, all of the terms and
conditions of the Lease shall remain unaltered and in full force and effect, and
are hereby ratified and confirmed. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall have the same force and effect as original signatures for purposes of this
Amendment. Words and phrases having defined meanings in the Lease shall have the
same respective meanings when used herein, unless otherwise expressly defined
herein. This Agreement shall be binding on and shall inure to the benefit of the
parties hereto and their respective permitted successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

“Landlord”

     “Tenant” Papetti Holding Company, a New Jersey general partnership, Jack
Bernstein, Sherwood Weiser & Estate of David Levinson      Michael Foods, Inc.  
     By:  

/s/ Mark Westphal

       Title:   SVP-Finance

By:

 

/s/ Arthur Papetti

      

Title:

  Manager       